 

Exhibit 10.5 

 

THIS CONVERTIBLE PROMISSORY NOTE (THE “NOTE”) AND THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE APPLICABLE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY
STATE (“BLUE SKY LAWS”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TO THE DISTRIBUTION THEREOF. THIS NOTE AND THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE BLUE SKY LAWS
OR AN OPINION OF COUNSEL THAT SUCH PROPOSED TRANSFER DOES NOT VIOLATE THE
SECURITIES ACT AND APPLICABLE BLUE SKY LAWS.

 

CELSIUS HOLDINGS, INC.

 CONVERTIBLE PROMISSORY NOTE

 



$2,000,000 or principal amount outstanding Dated Effective as of December 12,
2018

 



FOR VALUE RECEIVED, the undersigned, CELSIUS HOLDINGS, INC., a Nevada
corporation (the “Company”), hereby promises to pay to the order of GRIEG
INTERNATIONAL LIMITED (the “Holder”), the principal amount of up to TWO MILLION
DOLLARS ($2,000,000), or so much of such principal amount as shall be
outstanding from time to time under this Note, together with accrued and unpaid
interest thereon as described herein.

 

1.       Definitions. In addition to the terms defined elsewhere in this Note,
the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person that is not an individual, another
other Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such Person. The
Parties acknowledge and agree that Charmnew Limited shall not be deemed an
Affiliate of Grieg International Limited, and vice versa.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York are generally not open for business.

 

“Conversion Date” means the date a Conversion Notice is delivered to the
Company.

 

“Conversion Notice” means a written notice in the form attached as Exhibit A
hereto.

 

“Conversion Price” means the average of the closing price for the Shares during
the ten (10) Business Days prior to each Advance Date, less a discount of 10%,
as may be adjusted from time to time as provided herein.

 

“Loan Agreement” means that certain Convertible Loan Agreement dated as of
December 12, 2018 by and between the Company and the Holder.

 

“Person” means any individual or entity.

 





 

  

“Shares” means shares of the Company’s common stock.

 

2.             Advances.

 

(a)       The Holder may make multiple advances under this Note in amounts of
not less than One Million US Dollars (US$1,000,000). Amounts outstanding
hereunder from time to time shall be as set forth in the records of the Holder,
which shall be final and determinative absent error upon review by the Company.
Attached hereto as Exhibit A is a schedule of advances, on which Holder shall
record each advance and the principal amount thereof.

 

(b)       The Company shall notify the Holder in writing when it wishes to draw
upon this Note, which notice shall specify the date of the advance and the
principal amount thereof. So long as no Event of Default has occurred or is
continuing at such time, the Holder shall advance the requested funds within
three (3) Business Days of the date specified in such notice.

 

3.             Interest. The unpaid principal balance from time to time
outstanding hereunder shall bear interest from the date disbursed until paid in
full at a fixed rate of five percent (5%) per annum. Any amount of principal of
or interest on this Note which is not paid when due shall bear interest at the
Default Rate (hereinafter defined) from the due date thereof until the same is
paid. “Default Rate” means a rate of eighteen (18%) per annum, or such lesser
rate equal to the highest rate permitted by applicable law. Interest will be
calculated on this Note from and including its original issuance date on the
basis of a 360-day year consisting of twelve 30 day months.

 

4.             Payment Terms.

 

(a)       Interest on this Note will accrue and will be payable semi-annually
until the earliest to occur of (i) the Maturity Date (as hereinafter defined),
(ii) conversion of the Note into Shares pursuant to Section 5 below or (iii) the
Note otherwise becoming due and payable.

 

(b)       Subject to earlier payment or conversion as provided for elsewhere in
this Note, the entire unpaid principal amount and all unpaid accrued interest
under this Note shall be due and payable to Holder on the date that is two years
from the Effective Date (the “Maturity Date”). Principal and interest due
hereunder shall be paid in lawful money of the United States of America in
immediately available federal funds or the equivalent at the address of the
Holder set forth in Section 8 below or at such other address as the Holder may
designate. All payments made hereunder shall first be applied to interest then
due and payable and any excess payment shall then be applied to reduce the
principal amount.

 

(c)       Upon payment in full or conversion to Shares of all principal and
interest payable hereunder, the Holder shall surrender this Note to the Company
for cancellation.

 

(d)       The Note outstanding principal and unpaid accrued interest thereon may
be prepaid by the Company only upon receipt of written consent from Holder.

 



2

 

 

(e)       Subject to Section 5(b), if, at any time during which this Note
remains outstanding the Company consummates a transaction which entails a
private or public financing generating gross proceeds of not less than $25.0
million, the then outstanding principal balance and accrued but unpaid interest
under the Note shall be automatically converted into Shares at the Conversion
Price up to the Conversion Limitation (if applicable), and the remaining
outstanding principal balance and accrued but unpaid interest under the Note, if
any, shall be settled in cash pursuant to Section 4(b).

 

(f)       Any and all payments by the Company to or for the account of the
Holder under this Note shall be made free and clear of and without deduction for
any taxes, except as required by applicable law. If the Company shall be
required by any applicable law to deduct any taxes from or in respect of any sum
payable under this Note to the Holder, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this ‎ provision ), the Holder
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law, and (iv) as promptly as
practicable after the date of such payment, the Company shall furnish to the
Holder the original or a certified copy of a receipt evidencing payment thereof.

 

5.             Conversion into Shares; Conversion Limitation; Reservation.

 

(a)       At any time prior to the Maturity Date, the Holder may, at its option,
convert the entire principal amount of and all accrued but unpaid interest on
this Note into shares of Company’s common stock at the applicable Conversion
Price, subject Section 5(b) below and subject to any applicable adjustments as
set forth in Section 7 below. The Holder shall effect a conversion by delivering
to the Company a conversion notice in substantially the form attached hereto as
Exhibit B (the “Conversion Notice”). Subject to Section 5(b), upon the Maturity
Date, the then outstanding principal balance and accrued but unpaid interest
under this Note shall be automatically converted into Shares at the Conversion
Price up to the Conversion Limitation (if applicable), and the remaining
outstanding principal balance and accrued but unpaid interest under the Note, if
any, shall be settled in cash pursuant to Section 4(b).

 

(b)       Notwithstanding anything to the contrary in this Note, the Holder
shall not convert, and the Company shall not issue any Shares upon any attempted
conversion or exercise of, any portion of this Note, to the extent that after
giving effect to such conversion, the Holder (and its Affiliates) would have
acquired, through the conversion of this Note or otherwise, beneficial ownership
of a number of Shares in excess of 19.99% of the aggregate number of Shares
outstanding immediately after giving effect to such conversion or exercise (the
“Conversion Limitation”). For purposes of the foregoing, the number of Shares
beneficially owned by the Holder and its Affiliates shall include the number of
Shares issuable upon conversion of this Note with respect to which such
determination is being made, and shall include additional shares of Common Stock
issued to the Holder and its Affiliates after the date hereof, but shall exclude
Shares which would be issuable upon (A) conversion of the remaining,
nonconverted portion of any Note beneficially owned by the Holder or any of its
Affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities and Exchange
Act of 1934, as amended (together with the rules and regulations promulgated
thereunder from time to time in effect, the “Exchange Act”). By not less than 65
days’ prior written notice to the Company, the Holder may, at its election, (i)
increase or decrease the Conversion Limitation to any other percentage not in
excess of 19.99% specified in such notice, and the Conversion Limitation shall
continue to apply until such 65th day (or such later date, as determined by the
Investor, as may be specified in such notice); or (ii) waive in whole or in part
permanently or temporarily at any time the provisions of this Section and this
Section shall not be waived until such 65th day (or such later date, as
determined by the Holder, as may be specified in such notice).

 



3

 

 

(c)       The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of common stock for the sole
purpose of issuance upon conversion of this Note, free from all mortgages,
charges, pledges, liens, hypothecations or other security interests, preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than the aggregate number of shares of the Common Stock as
shall be issuable (taking into account the adjustments and restrictions
contained in this Note) upon the conversion of this Note. The Company covenants
that all shares of common stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable. The Company
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note. The issuance of
certificates for shares of the Common Stock on conversion of this Note shall be
made without charge to the Holder hereof for any documentary, stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificates.

 

6.             Mechanics of Conversion.

 

(a)       Upon receipt of a Conversion Notice, the Company shall, as soon as
practicable (but in no event later than five (5) Business Days after the
Conversion Date) issue or cause to be issued and cause to be delivered to the
Holder and in such name or names as the Holder may designate a certificate for
the Shares issuable upon such conversion, with such restrictive legends as
deemed necessary by the Company. The Holder, or any Person so designated by the
Holder to receive Shares, shall be deemed to have become holder of record of
such Shares as of the Conversion Date.

 

(b)       The Holder shall be required to deliver the original Note to the
Company in order to effect a conversion hereunder.

 

(c)       The Company’s obligations to issue and deliver Shares upon conversion
of this Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any set-off,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Shares.

 



4

 

 

(d)       No Fractional Shares. The Company shall not issue or cause to be
issued fractional Shares on conversion of this Note. If any fraction of a Share
would, except for the provisions of this Section 6(d), be issuable upon
conversion of this Note, the number of Shares to be issued will be rounded up to
the nearest whole share.

 

7.             Certain Adjustments. The Conversion Price is subject to
adjustment from time to time as set forth in this Section 7.

 

(a)       Stock Dividends and Splits. If the Company, at any time while this
Note is outstanding, (i) pays a stock dividend on its Shares or otherwise makes
a distribution on any class of capital stock that is payable in Shares, (ii)
subdivides outstanding Shares into a larger number of shares, or (iii) combines
outstanding Shares into a smaller number of shares, then in each such case the
Conversion Price shall be appropriately and equitably adjusted to reflect such
event. Any adjustment made pursuant to Section 7(a)(i) shall become effective
immediately after the record date for the determination of shareholders entitled
to receive such dividend or distribution, and any adjustment pursuant to Section
7(a)(ii) or Section 7(a)(iii) shall become effective immediately after the
effective date of such subdivision or combination.

 

(b)        Adjustment for Other Dividends and Distributions. If the Company
shall at any time or from time to time after the date hereof, make or issue or
set a record date for the determination of holders of Shares entitled to receive
a dividend or other distribution payable in other than Shares, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of this Note shall receive upon conversions
thereof, in addition to the number of Shares receivable thereon, the number of
securities of the Company or other issuer (as applicable) which they would have
received had this Note been converted into Shares on the date of such event and
had thereafter, during the period from the date of such event to and including
the Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Note, provided, however, that if such
record date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Conversion Price
shall be adjusted pursuant to this Section 7(c) as of the time of actual payment
of such dividends or distributions.

 

(c)       Adjustments for Reclassification, Exchange or Substitution. If the
Shares issuable upon conversion of this Note at any time or from time to time
after the date hereof shall be changed to the same or different number of shares
of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in this Section 7), then, and in each
event, an appropriate revision to the Conversion Price shall be made and
provisions shall be made (by adjustments of the Conversion Price or otherwise)
so that the Holder shall have the right thereafter to convert this Note into the
kind and amount of shares of stock and other securities receivable upon
reclassification, exchange, substitution or other change, by holders of the
number of Shares into which such Note might have been converted immediately
prior to such reclassification, exchange, substitution or other change, all
subject to further adjustment as provided herein.

 



5

 

 

(d)       Merger, Sale of Assets, etc. If (i) the Company effects any merger or
consolidation of the Company with or into another entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their shares for other securities, cash or
property, (iv) the Company consummates a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities (such other persons or entities,
the “Purchasers”) acquire more than 50% of the outstanding Shares (not including
any shares of Common Stock held by the Purchasers or such other persons or
entities associated or affiliated with the Purchasers), or (v) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
1934 Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate Shares (in
any such case, a “Fundamental Transaction”), this Note, as to the principal and
accrued and unpaid interest thereon, shall thereafter, at the Holder’s election,
be deemed to evidence the right to convert into such number and kind of shares
or other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction. The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the provisions of this Section
shall apply to such securities of such successor or purchaser after any such
Fundamental Transaction.

 

(e)       Calculations. All calculations under this Section 7 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
Shares outstanding at any given time shall not include shares owned or held by
or for the account of the Company.

 

(f)       Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 7, the Company, at its expense, will promptly compute such
adjustment in accordance with the terms hereof and prepare and deliver to the
Holder a certificate describing in reasonable detail such adjustment and the
transactions giving rise thereto, including all facts upon which such adjustment
is based.

 

(g)       No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 7 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment.

 

(h)       Notice of Corporate Events. If the Company: (i) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Shares, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company; (ii) authorizes or
approves, enters into any agreement contemplating, or solicits shareholder
approval for, any merger, consolidation or similar transaction in which the
Company is not the surviving entity; or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Holder a notice describing the material terms and
conditions of such transaction, at least ten (10) Business Days prior to the
applicable record or effective date on which a Person would need to hold Shares
in order to participate in or vote with respect to such transaction, and the
Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to convert this Note prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 



6

 

 

8.             Notices. All notices and other communications required or
permitted hereunder to be given to a party to this Note shall be in writing and
shall be faxed, mailed by registered or certified mail postage prepaid,
delivered by a national overnight delivery service, or otherwise delivered by
hand, electronically (including by email) or by messenger, addressed to such
party’s address as set forth below:

 



if to the Company: Celsius Holdings, Inc.   2424 N Federal Highway   Suite #208
  Boca Raton, FL 33341   Email:jfieldly@celsius.com



 

if to the Holder: Grieg International Limited   c/o 29th Floor, Harbour Centre  
25 Harbour Road, Wan Chai   Hong Kong   Attn: Jason Wong / Raymond Ng



  

or such other address with respect to a party as such party shall notify each
other party in writing as above provided. Any notice sent in accordance with
this Section 8 shall be effective upon the earlier of: (i) if mailed, five (5)
Business Days after mailing; (ii) if sent by messenger, upon delivery; (iii) if
sent by a nationally recognized overnight delivery service, one (1) Business Day
after having been dispatched; or (iv) if sent by electronic mail, upon
transmission and notice by telephone of such transmission or (if transmitted and
received on a non-Business Day) on the first Business Day following transmission
and notice by telephone; and (vi) upon the actual receipt thereof.

 

9.             Default and Remedies.

 

(a)       An “Event of Default” under this Note shall mean the occurrence of any
of the following events:

 

(i)       If the Company shall fail to make within five (5) Business Days when
due the payment of the principal amount or interest as required by this Note,
whether at the due date thereof or by acceleration thereof or otherwise;

 

(ii)       The Company shall fail to observe or perform any covenant or
agreement contained in this Note or the Loan Agreement which failure is not
cured, if possible to cure, within twenty (20) Business Days after notice to the
Company of such default sent by the Holder or by any other Holder;

 



7

 

 

(iii)       If any warranty, representation, or other statement made or
furnished to Holder by or on behalf of Company or in any of the Loan Documents
proves to be false or misleading in any material respect when made or furnished
and is not cured after twenty (20) Business Days’ written notice from the
Holder;

 

(iv)       If the Company shall be involved in financial difficulties as
evidenced by:

 

(a)       its commencing a voluntary case under the United States Bankruptcy
Code or any similar law regarding debtor’s rights and remedies or an admission
seeking the relief therein provided;

 

(b)       its making a general assignment for the benefit of its creditors; or

 

(c)       its voluntarily liquidating or terminating operations or applying for
or consenting to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of such Person or of all or of a substantial
part of its assets;

 

(v)       The Shares shall not be eligible for listing or quotation for trading
on the Nasdaq Global Market or the Nasdaq Capital Market (as applicable) for a
period of ten (10) consecutive trading days, and shall not be eligible to resume
listing or quotation for trading thereon within thirty (30) trading days;

 

(vi)       A stop trade order imposed judicially or by the U.S. Securities and
Exchange Commission or by the OTC Bulletin Board or other exchange trading
suspension with respect to Shares and such stop order not being rectified and
resumed within thirty (30) trading days;

 

(vii)       A default by the Company or any of its subsidiaries under any loan,
mortgage, indenture, notes, debentures or any other instrument evidencing any
indebtedness of the Company or any of its subsidiaries in excess of $1,000,000,
that results in acceleration of the maturity of such debt or liability, or
failure to pay any such debt when due; or

 

 

(viii)       The Company’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply or its intention not to
comply with proper requests for conversion of this Note into Shares.

 

(b)       Upon and during the continuation of an Event of Default, the Holder
may declare the outstanding principal amount, and all accrued and unpaid
interest on the principal amount, immediately due and payable in, at Holder’s
option, in cash and/or Shares (at the Conversion Price) and thereupon such
balance shall become so due and payable without presentation, protest or further
demand or notice of any kind, all of which are hereby expressly waived. The
rights and remedies provided by this Note shall be cumulative, and shall be in
addition to, and not exclusive of, any other rights and remedies available at
law or in equity. Each request for a Loan Advance made by Borrower pursuant to
this Agreement or any of the other Loan Documents shall constitute an automatic
representation and warranty by Borrower to Lender that there does not then exist
any Event of Default.

 



8

 

 

10.           Assignability. Neither party may assign this Note without the
prior consent of the other party. No such assignment shall constitute a novation
or release of the Company of the obligations hereof or from any liability to the
Holder.

 

11.           Usury Laws. It is the intention of the Company and the Holder to
conform strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to an amount that
is the maximum legal amount allowed under the applicable usury laws as now or
hereafter construed by the courts having jurisdiction over such matters. The
aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the principal
amount remaining unpaid from time to time. If such interest does exceed the
maximum legal rate, it shall be deemed a mistake and such excess shall be
canceled automatically and, if theretofore paid, rebated to the Company or
credited on the principal amount, or if this Note has been repaid, then such
excess shall be rebated to the Company.

 

12.           Transfer Register. In the event of a transfer, the Company shall
maintain a register (the “Register”) for the registration or transfer of this
Note, and shall enter the names and addresses of the registered holders of this
Note, the transfers of this Note and the names and addresses of the transferees
of this Note. The Company shall treat any registered holder as the absolute
owner of this Note held by such holder, as indicated in the Register, for the
purpose of receiving payment of all amounts payable with respect to this Note
and for all other purposes. The Note and the right, title, and interest of any
person in and to such Note shall be transferable only upon notation of such
transfer in the Register. Solely for purposes of this Section 7.4 and for tax
purposes only, the keeper of the Register, if it is not the Company, shall be
the Company’s agent for purposes of maintaining the Register. This Section 7.4
shall be construed so that this Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
United States Internal Revenue Code (the “Code”) and any related regulations
(and any other relevant or successor provisions of the Code or such
regulations).

 

13.           Miscellaneous.

 

(a)       Any amendment hereto or waiver of any provision hereof must be in
writing and signed by both the Company and the Holder.

 

(b)       Wherever in this Note reference is made to the Company or the Holder,
such reference shall be deemed to include, as applicable, a reference to their
respective permitted successors and permitted assigns, and the provisions of
this Note shall be binding upon and shall inure to the benefit of such
successors and permitted assigns.

 

(c)       Except as otherwise specifically provided for herein, this Note shall
in all respects be governed by and construed in accordance with the laws of the
State of Florida without regard to conflicts of law principles of any
jurisdiction to the contrary.

 



9

 

 

(d)       The captions of the Sections of this Note are inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Note.

 

(e)       The Holder, by acceptance of this Note, hereby represents and warrants
that this Note has been acquired by the Holder for investment only and not for
resale or distribution hereof. The Holder, by acceptance of this Note, further
understands, covenants and agrees that the Company is under no obligation and
has made no commitment to provide for registration of this Note or Shares
issuable upon conversion of this Note under the Securities Act or applicable
state securities laws.

 

(f)       All references to “$” or dollars in this Note shall refer to the
currency of the United States.

 

(g)       The Company waives presentment, notice and demand, notice of protest,
notice of demand and dishonor, and notice of nonpayment of this Note.

 

(h)       Any legal action regarding this Note shall be brought in the courts
located in Palm Beach County, Florida.

 

(i)        In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, or to
enforce a judgment or other court ruling in favor of the Holder.

 

(j)        No delay in the exercise of any right or remedy of any party hereto
shall operate as a waiver thereof, and no single or partial exercise of any such
right or remedy shall preclude other or future exercise thereof or the exercise
of any other right or remedy.

 

(k)        It is expressly understood and agreed by the parties hereto that if
it is necessary to enforce payment of this Note through the engagement or
efforts of an attorney or by suit, the Company shall pay reasonable attorneys’
fees, expenses of counsel, and other costs of collection actually incurred by
the Holder.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the Company has executed, acknowledged and delivered this
Note as of the day and year first above written.



        CELSIUS HOLDINGS, INC.         By: /s/ John Fieldly     Name: John
Fieldly     Title: CEO





      ACCEPTED AND ACKNOWLEDGED:       GRIEG INTERNATIONAL LIMITED         By:
/s/ Chau Hoi Shuen, Solina Holly   Name: Chau Hoi Shuen, Solina Holly   Title:
Director  

  

[Signature Page to the Convertible Promissory Note by and between
Celsius Holdings, Inc. and Grieg International Limited]

 

11

 

 

Exhibit A

 

SCHEDULE OF ADVANCES

 

Date Principal Amount                                                          
                                     

 

12

 

 

Exhibit B

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert Note)

 

The undersigned hereby elects to convert the specified principal and interest
amount of the Convertible Note (the “Note”) into shares of common stock
(“Shares”), of CELSIUS HOLDINGS, INC., a Nevada corporation, according to the
conditions hereof, as of the date written below.

 



      Date to Effect Conversion       Principal Amount Owned Prior to Conversion
      Principal and Interest Amount of Note to be Converted       Number of
Shares to be Issued       Applicable Conversion Price       Name of Holder      
By:       Name:     Title:

 

13